—Order, Supreme Court, Bronx County (Barry Salman, J.) entered September 16, 1992, which granted defendant and third-party plaintiff’s motion for summary judgment, unanimously affirmed, without costs.
Under the circumstances of this case, Workers’ Compensation, which plaintiff has recovered from third-party defendant, is plaintiffs’ exclusive remedy. Both defendant and third-party defendant are owned by one individual. Though defendant and third-party defendant are separate legal entities, that is not a basis for not limiting plaintiff to Workers’ Compensation. Defendant, which has no employees, is controlled by the individual that controls plaintiff’s employer (Heritage v Van Patten, 59 NY2d 1017). Concur—Carro, J. P., Ellerin, Kupferman and Rubin, JJ.